Response to Amendment
This Office action is in response to the amendments and remarks filed on 5/3/2021. The amendments to the claims were received and have been entered. 
Claims 1, 3-4, 7 and 9-10 have been amended. Claims 6, 8 and 15-23 have been canceled. The claims 11-14 are rejoined. The claim amendments overcome the current prior art rejection(s).
	
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-5, 7 and 9-14 are allowed over the prior art of record. 
Current invention teaches “a computer mouse for communication with a processor-based device” including claimed limitations “a plurality of mouse foot protrusions integrally molded with the housing and forming a portion of the base portion, the plurality of mouse foot protrusions protruding away from an exterior surface of the flat section of the base portion of the housing, wherein the base portion is made of plastic material, wherein the layer of metal is connected to an electric reference potential to cause the base portion to prevent a buildup of static electricity in a manner so as to provide an anti-static property to the base portion for preventing or reducing accumulation of dust at the plurality of mouse foot protrusions due to static charges.”
Claimed structure in combination with the claimed limitations of the base claim are neither, singularly or in combination, disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

	Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: May 10, 2021